John Hancock Funds II John Hancock Lifestyle Portfolios John Hancock Lifestyle II Portfolios John Hancock Retirement Choices Portfolios John Hancock Retirement Living Portfolios John Hancock Retirement Living through II Portfolios Supplement dated December 9, 2016 to the current summary prospectuses (“Summary Prospectuses”) The following information supplements and supersedes any information to the contrary relating to the portfolios contained in the Summary Prospectuses. Effective as of February 1, 2017 (the Effective Date), the portfolios will be changing their names as set forth in the table below: Portfolio Suite Current Portfolio Name New Portfolio Name John Hancock Lifestyle Portfolios Lifestyle Aggressive Portfolio Multimanager Lifestyle Aggressive Portfolio Lifestyle Growth Portfolio Multimanager Lifestyle Growth Portfolio Lifestyle Balanced Portfolio Multimanager Lifestyle Balanced Portfolio Lifestyle Moderate Portfolio Multimanager Lifestyle Moderate Portfolio Lifestyle Conservative Portfolio Multimanager Lifestyle Conservative Portfolio John Hancock Lifestyle II Portfolios Lifestyle II Aggressive Portfolio Multi-Index Lifestyle Aggressive Portfolio Lifestyle II Growth Portfolio Multi-Index Lifestyle Growth Portfolio Lifestyle II Balanced Portfolio Multi-Index Lifestyle Balanced Portfolio Lifestyle II Moderate Portfolio Multi-Index Lifestyle Moderate Portfolio Lifestyle II Conservative Portfolio Multi-Index Lifestyle Conservative Portfolio John Hancock Retirement Choices Portfolios Retirement Choices at 2060 Portfolio Multi-Index 2060 Preservation Portfolio Retirement Choices at 2055 Portfolio Multi-Index 2055 Preservation Portfolio Retirement Choices at 2050 Portfolio Multi-Index 2050 Preservation Portfolio Retirement Choices at 2045 Portfolio Multi-Index 2045 Preservation Portfolio Retirement Choices at 2040 Portfolio Multi-Index 2040 Preservation Portfolio Retirement Choices at 2035 Portfolio Multi-Index 2035 Preservation Portfolio Retirement Choices at 2030 Portfolio Multi-Index 2030 Preservation Portfolio Retirement Choices at 2025 Portfolio Multi-Index 2025 Preservation Portfolio Retirement Choices at 2020 Portfolio Multi-Index 2020 Preservation Portfolio Retirement Choices Income Portfolio Multi-Index Income Preservation Portfolio John Hancock Retirement Living Portfolios Retirement Living through 2060 Portfolio Multimanager 2060 Lifetime Portfolio Retirement Living through 2055 Portfolio Multimanager 2055 Lifetime Portfolio Retirement Living through 2050 Portfolio Multimanager 2050 Lifetime Portfolio Retirement Living through 2045 Portfolio Multimanager 2045 Lifetime Portfolio Retirement Living through 2040 Portfolio Multimanager 2040 Lifetime Portfolio Retirement Living through 2035 Portfolio Multimanager 2035 Lifetime Portfolio Retirement Living through 2030 Portfolio Multimanager 2030 Lifetime Portfolio Retirement Living through 2025 Portfolio Multimanager 2025 Lifetime Portfolio Retirement Living through 2020 Portfolio Multimanager 2020 Lifetime Portfolio Retirement Living through 2015 Portfolio Multimanager 2015 Lifetime Portfolio Retirement Living through 2010 Portfolio Multimanager 2010 Lifetime Portfolio John Hancock Retirement Living through II Portfolios Retirement Living through II 2060 Portfolio Multi-Index 2060 Lifetime Portfolio Retirement Living through II 2055 Portfolio Multi-Index 2055 Lifetime Portfolio Retirement Living through II 2050 Portfolio Multi-Index 2050 Lifetime Portfolio Retirement Living through II 2045 Portfolio Multi-Index 2045 Lifetime Portfolio Retirement Living through II 2040 Portfolio Multi-Index 2040 Lifetime Portfolio Retirement Living through II 2035 Portfolio Multi-Index 2035 Lifetime Portfolio Retirement Living through II 2030 Portfolio Multi-Index 2030 Lifetime Portfolio Retirement Living through II 2025 Portfolio Multi-Index 2025 Lifetime Portfolio Retirement Living through II 2020 Portfolio Multi-Index 2020 Lifetime Portfolio Retirement Living through II 2015 Portfolio Multi-Index 2015 Lifetime Portfolio Retirement Living through II 2010 Portfolio Multi-Index 2010 Lifetime Portfolio Accordingly, all references to the previous portfolio names will be changed on the Effective Date to reflect the portfolios’ new names. Effective January 1, 2017, for each portfolio that will include “Multi-index” in its name, the paragraph under “Principal Investment Strategies” in the Summary Prospectus will be revised and restated as follows: The fund may invest in various actively and passively managed underlying funds that as a group hold a wide range of equity-type securities in their portfolios, including convertible securities. The fund is not designed to track an index or group of indexes. Equity-type securities include small-, mid-, and large-capitalization stocks, domestic and foreign securities (including emerging-market securities), and sector holdings. Certain equity underlying funds may invest in initial public offerings (IPOs). Each of the equity underlying funds has its own investment strategy that, for example, may focus on growth stocks or value stocks, or may employ a strategy combining growth and income stocks, and/or may invest in derivatives such as credit default swaps, foreign currency forwards, interest rate swaps, options on securities, and futures contracts. Certain of the actively and passively managed underlying funds focus their investment strategy on fixed-income securities, which may include investment-grade and below-investment-grade debt securities with maturities that range from shorter to longer term. The fixed-income underlying funds collectively hold various types of debt instruments such as corporate bonds and mortgage-backed, government-issued, domestic, and international securities (including emerging market securities).
